September 17, 1965


Honorable W. C. Llnd~sey               Opinion No. C-509
Criminal District Attorney
Jefferson County Courthouse            Re:   What parental consent Is
Beaumont, Texas                              necessary before a County
                                             Clerk may Issue a license
                                             for the marriage of a fe-
                                             male under 18 years of age
                                             or a male under 21 years
Dear Mr. Lindsey:                            of age?
          Your letter of August 24, 1965, requesting an opinion
of this office reads in part as follows:

         "The 59th Legislature recently passed two
    acts dealing with the consent of the parents of
    minors for the issuance of a marriage license.
    Senate Bill 365, foundson Page 1151 of Vernon's
    Session Laws, amended Article 4605, Vernon's
    ?Xvll Statutes. . . .Senate Bill 366, found
    on Page 1522 of Vernon's Session Laws, amend~ed
    Article 405 of the Penal Code of the State of
    Texas. . . .
         'These Articles seem to us to be In direct
    conflict. Article 4605 expressly states that
    either parent may give.sthelrpermission for the
    marriage of a minor. Article 405 then comes
    along and limits the authority of the mother
    of said~minor. It seems that the,amendment of
    Article 405 IS later In time at having finally
    passed the Senate and House on May 28, 1965.
    Article 4605 was passed by the Senate on May
    24, 1965,  and by the House on May 21, 1965.
         "In regard to the above, we would like
    your opinion and ad.viceon the proper procedure
    that the County Clerk must follow In attaining
    the consent of the parents of minors. For ex-
    ample: is the consent of the mother of a minor

                              -2399-
Hon. W. C. Lindsey, page 2 (C-509)


    whose father has not been away from home for at
    least six months sufficient for the Clerk to
    issue a marriage license?
          'These laws become effective on August 30,
     1965, and the answer to this question is of the
    utmost importance to the County Clerk of this
    County, as well as other counties of this State.
    Your immediate attention to this questio; would
    be greatly appreciated by all concerned.
          Senate Bill No. 365 provides in part as follows:

          "(a)      .No female under the age of
     18 years and no male undoerthe age of 21 years
    shall enter Into the marriage relation, nor
    shall any license issue therefor, except under
    the consent and authority expressly given in
    writing und,eroath, after being identified in
    the manner prescribed.for Mentlficatlon of
    applicants in paragraph (b) of this Article,
    by either parent, or by the guardian, of such
    underage applicant In the presence of the au-
    thority issuing the license; or in the presence
    of the county clerk, recorder, or other authority
    who issues marriage licenses, . . .If a minor
    has neither parent nor guardian, then the clerk
    shall not issue a license without the consent
    of the county judge of the county of the residence
    of the minor, such consent to be In writing %nd
    signed and acknowledged by the county judge.
          Senate Bill No. 366 provides in part as follows:
              .If both parents of any mfnor be
    alive,'tf;econsent of the father alone shall
    be sufficient to authorize the issuance of a
    marriage license to the minor, provided, how-
    ever, that the consent of the mother of said
    minor alone shall be sufficient to authorize
    the issuance of a marriage license to said
    minor upon a written affidavit subscribed and
    sworn to by said~mother before the County Clerk
    issuing the license that she and said minor
    have lived in the county continuously for a
    period exceeding one year and that the father
    of the minor has been continuously absent from
    said county for a period exceeding six months;
    or that she and the father of said minor are
    divorced and that she has had sole custody

                          -2400-
Bon. W. C. Lindsey, Page 3 (C-509)


     and control of said,,minorfor a period ex-
     ceeding six months.
          It is our oplnion~that Senate Bill No. 365 and.
Senate Bill No. 366 are not in conflict. Each bill amends
separate statutes relating to the same general subject matter
requiring consent of parents for minors to marry. Settled rules
of statutory construction require statutes relating to the same
general subject matter and having the same general purpose to be
construed in par1 materia. Statutes Involving the same class or
classes of persons will be construed harmoniously so as to re-
flect the Intent of the Legislature for those persons affected.
53 Tex.Jur.2d 280, @I186.
          Senate Bill No. 365, as quoted.above, provid~esfor
consent for marriage of a minor by either parent, or by the
guardian in specific cases, or by the county judge In specific
instances. No limitation is provided for parents by Senate Bill
No. 365, however, consent of the guardian or a county judge is
allowed only In compliance with specific requirements. It is
our opinion that the Legislature intend,edSenate Bill 366 to
set forth requirements In specific cases for either parent to
consent to marriage of a minor. Atty. Gen. Op. WW-999. If
both parents are alive, consent of the father alone is sufficient
within the provisions of Senate Bill No. 366. Atty. Gen. Op.
w-999.   Consent of the mother Is sufficient within the provisions
of Senate Bill No. 366 upon a written affidavit subscribed,and.
sworn to by the mother before the County Clerk Issuing the license;
          (1) That she and said minor have lived in
     the county continuously for a period.exceed,ing
     one year and
          (2) That the father of the minor has been
     continuously absent from said county for a period
     exceeding six months.~
          or
          (1) That she and the father of said minor
     are dSvorced.and
          (2) That she has had sole custody and control
     of said minor for a period exceeding six months.
          In answer to your second request, it is our opinion
that consent of the mother of a minor whose father has not been
away from the county for at least six months is sufficient for
issuance of a license where she and the father are d.ivorced.
                                                            and


                            -2401-
Hon. W. C. Lindsey, page 4 (c-509)


she has had sole cu8tod.yand control of the minor for a period
exceeding six _month. If the father -.
                                    has been away for less than
81x montns and tne parents are not divorced.,consent of the mother
alone is not sufficient where both parents are alive.
                     SUMMARY
         Either parent may consent to marriage of a
    minor under the provisions of Senate Bill 365,
    59th Legislature, Regular Session, Ch. 543, p.
    1151. However, specific provisions of Senate
    Bill 66, 59th Legislature, Regular Session,
    Ch. 623, p. 1522, in certain specified fact
    situations require consent of the father alone
    and.provid.efor consent of the mother alone.
    Atty. Gen. Op. WW-999.
                           Yours very truly,
                           WAGGONER CARR
                           Attorney General



                                 Gordon Houser
                                 Assistant
GH:sj:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Dean Arrington
Jack Goodman
Douglass Chllton
James Strock
APPROVED FOR THE ATPORWEY GENERAL
BY: T. B. Wright




                               -2402-